Citation Nr: 0414753	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  00-24 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
malaria.

2.  Entitlement to an increased rating for postoperative 
scarring on the right side of the neck, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased rating for inactive cervical 
tuberculous lymphadenitis, currently evaluated as 30 percent 
disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
RO.  

The record shows that, in January 2003, the Board awarded a 
30 percent rating for service-connected inactive cervical 
tuberculous lymphadenitis.  The Board also denied the 
veteran's claim for an increased (compensable) rating for 
malaria, an increased rating for postoperative scarring on 
the right side of the neck in excess of 10 percent, and 
entitlement to TDIU.

Thereafter, the veteran appealed the Board's January 2003 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2003, the veteran's 
representative and VA General Counsel filed a joint motion to 
vacate that part of the Board's January 2003 decision that 
denied an increased (compensable) rating for malaria, an 
increased rating for postoperative scarring on the right side 
of the neck in excess of 10 percent, an increased rating for 
residuals of inactive cervical tuberculous lymphadenitis in 
excess of 30 percent, and entitlement to TDIU.  By an Order 
dated in November 2003, the Court vacated the Board's 
decision on these issues, and remanded the matter to the 
Board for readjudication.  

In January 2004, the Board notified the veteran that, because 
VA had revoked his private attorney's authority to represent 
VA claimants, VA could no longer recognize the private 
attorney as the veteran's representative.  The Board informed 
the veteran that he had the option to represent himself, 
appoint an accredited veterans' service organization to 
represent him, or appoint a different private attorney to 
represent him.  The Board asked the veteran to inform the 
Board about who would represent him.  The Board further noted 
that if it did not hear from the veteran or a new 
representative within 30 days of the date of the letter, the 
Board would assume that the veteran was representing himself.  
The veteran did not respond and the Board finds that the 
veteran has elected to represent himself in this case.


REMAND

In an October 2003 joint motion filed with the Court, the 
veteran's attorney and VA General Counsel concluded that VA 
examinations of record were not adequate because a VA 
examiner had not assessed the effect of the veteran's three 
service-connected disabilities (malaria, postoperative neck 
scarring, and cervical tuberculous lymphadenitis) on the 
veteran's ability to obtain a substantial gainful occupation.  
Consequently, a remand was required for consideration of the 
extent of functional and industrial impairment from all 
service-connected disabilities.  

Because of the specific instructions in the October 2003 
joint motion and November 2003 Court Order, a remand is 
required in this case for further evaluation of the factors 
affecting the veteran's employability.  The veteran should be 
afforded new VA examinations to account for the current level 
of disability due to the effect of service-connected malaria, 
postoperative neck scarring, and cervical tuberculous 
lymphadenitis.  38 C.F.R. § 19.9 (2003).  If feasible, the 
examiner should distinguish any disabling effects due to non-
service-connected disorders.

Additionally, VA regulations require that a supplemental 
statement of the case (SSOC) be furnished to the appellant 
if, after the last statement of the case (SOC) or SSOC was 
issued, additional pertinent evidence is received.  38 C.F.R. 
§ 19.31 (2003).  In the present case, the record shows that, 
after the December 2000 SOC was issued,  additional VA 
medical records were received.  Because of the specific 
instructions in the October 2003 joint motion and November 
2003 Court Order, a remand is also required in this case to 
comply with 38 C.F.R. § 19.31 (2003) (appellant has the right 
to have that additional evidence reviewed by the RO in the 
first instance unless he waives such consideration in 
writing).  

For the reasons set out above, the Board will remand this 
case in order to comply with the November 2003 Court Order.

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran should 
be specifically told of what is yet 
required of him to substantiate his 
claims for increased ratings and for 
TDIU, and of the information or 
evidence that VA will yet obtain 
with respect to his claims.  
38 C.F.R. § 3.159 (2003).  He should 
be specifically informed that he 
should submit any evidence in his 
possession that pertains to any 
claim on appeal.  Id.

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers where he has received 
treatment for malaria, neck 
scarring, or residuals of inactive 
cervical tuberculous lymphadenitis.  
The RO should ensure that all 
pertinent records of private or VA 
treatment are procured for review.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2003).  If records sought 
are not obtained, the RO should 
notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
He should be given opportunity to 
provide the records.

3.  After obtaining the records 
identified by the veteran in 
paragraph 2, the RO should schedule 
the veteran for the appropriate VA 
examinations to assess the current 
severity of his service-connected 
malaria, postoperative neck 
scarring, and inactive cervical 
tuberculous lymphadenitis.  The 
claims file, along with all 
additional evidence obtained 
pursuant to the instructions above, 
must be made available to and 
reviewed by the examiner(s).  
Moreover, in arriving at his or her 
conclusions, each examiner should 
distinguish disability due to non-
service-connected problems and 
provide an opinion as to whether the 
veteran is unemployable due solely 
to the combined effect of his 
service-connected malaria, 
postoperative neck scarring, and 
inactive cervical tuberculous 
lymphadenitis.  In doing so, each 
examiner should describe what types 
of employment activities would be 
limited because of the veteran's 
service-connected malaria, 
postoperative neck scarring, and 
inactive cervical tuberculous 
lymphadenitis, and whether more than 
marginal employment would be 
feasible.  

With respect to malaria, the RO 
should schedule the veteran for a VA 
examination by an appropriate 
specialist to assess whether he 
suffers from active malaria or any 
residuals of malaria, particularly 
any liver or spleen damage.  The 
severity of any residual disability 
should be described so that 
pertinent rating criteria may be 
applied.

With respect to postoperative 
scarring on the right side of the 
neck, the RO should schedule the 
veteran for a VA skin examination.  
Clinical findings should be elicited 
so that both the old and new rating 
criteria may be applied.  38 C.F.R. 
§ 4.118 (Diagnostic Code 7800) 
(2002); 38 C.F.R. § 4.118 
(Diagnostic Code 7800) (2003).  The 
examiner should determine the extent 
and manifestations of the 
postoperative scarring on the right 
side of the neck.  Detailed clinical 
findings should be made as to each 
disabling manifestation of the neck 
scar.  The examiner should also 
specifically note whether the scar 
is superficial, unstable, poorly 
nourished, with repeated ulceration, 
or painful on objective 
demonstration.  The examiner should 
also describe the location of the 
neck scar, and respond to each of 
the following questions with respect 
to the scar:

(A)  Is the scar superficial 
(i.e. not associated with 
underlying soft tissue damage) 
or deep (i.e. associated with 
underlying soft tissue damage)? 
		
(B)  Does the scar cause 
limited motion? (C)  What is 
the area, in square inches or 
square centimeters, covered by 
the scar? (D)  Is the scar 
unstable (i.e. productive of 
frequent loss of covering of 
skin over the scar)? 		
			
(E)  Is the scar painful on 
examination? (F)  Is the scar 
otherwise productive of 
limitation of function of the 
affected part?  If so, identify 
the limitation of function 
caused by the scar.

With respect to cervical tuberculous 
lymphadenitis, the RO should 
schedule the veteran for VA 
examination to determine the current 
nature and severity of the service- 
connected inactive cervical 
tuberculous lymphadenitis.  In this 
regard, the examiner should 
specifically identify if any such 
residuals exist, and the disabling 
effects thereof, including any 
effects on the cervical area and its 
function.  All findings must be 
reported in detailed and all 
indicated testing must be 
accomplished, including range of 
motion testing and the effect of 
pain on function.

4.  The RO should ensure that each 
examination report complies with 
this remand, especially with respect 
to the instructions to provide 
medical opinions.  If any report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA 
implementing regulations.  

6.  After complying with the notice 
and duty-to-assist provisions of the 
VCAA regulations, the RO should re-
adjudicate the claims.  If any 
benefit sought is denied, a SSOC 
should be issued.  Additionally, if 
the veteran does not appear for any 
scheduled examination, the SSOC 
should specifically refer to 
38 C.F.R. § 3.655 (2003).  The SSOC 
should contain, among other things, 
a summary of the evidence received 
since the SOC was issued in December 
2000.  38 C.F.R. § 19.31 (2003).  
The veteran should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on these claims in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

